
	
		I
		111th CONGRESS
		1st Session
		H. R. 338
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Mr. Matheson
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Boy Scouts of America to exchange
		  certain land in the State of Utah acquired under the Recreation and Public
		  Purposes Act.
	
	
		1.Short titleThis Act may be cited as the
			 Boy Scouts of America Land Transfer
			 Act of 2009.
		2.DefinitionsIn this Act:
			(1)Boy
			 ScoutsThe term Boy Scouts means the Utah National
			 Parks Council of the Boy Scouts of America.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Boy Scouts of
			 America land exchange
			(a)Authority To
			 convey
				(1)In
			 generalSubject to subsection (c) and notwithstanding the Act of
			 June 14, 1926 (commonly known as the Recreation and Public Purposes
			 Act) (43 U.S.C. 869 et seq.), the Boy Scouts may convey to Brian Head
			 Resort, subject to valid existing rights and, except as provided in paragraph
			 (2), any rights reserved by the United States, all right, title, and interest
			 granted to the Boy Scouts by the original patent to the parcel described in
			 subsection (b)(1) in exchange for the conveyance by Brian Head Resort to the
			 Boy Scouts of all right, title, and interest in and to the parcels described in
			 subsection (b)(2).
				(2)Reversionary
			 InterestOn conveyance of the parcel of land described in
			 subsection (b)(1), the Secretary shall have discretion with respect to whether
			 or not the reversionary interests of the United States are to be
			 exercised.
				(b)Description of
			 landThe parcels of land referred to in subsection (a)
			 are—
				(1)the 120-acre
			 parcel that is part of a tract of public land acquired by the Boy Scouts under
			 the Act of June 14, 1926 (commonly known as the Recreation and Public
			 Purposes Act) (43 U.S.C. 869 et seq.) for the purpose of operating a
			 camp, which is more particularly described as the W 1/2 SE 1/4 and SE 1/4 SE
			 1/4 sec. 26, T. 35 S., R. 9 W., Salt Lake Base and Meridian; and
				(2)the 2 parcels of
			 private land owned by Brian Head Resort that total 120 acres, which are more
			 particularly described as—
					(A)NE 1/4 NW 1/4 and
			 NE 1/4 NE 1/4 sec. 25, T. 35 S., R. 9 W., Salt Lake Base and Meridian;
			 and
					(B)SE 1/4 SE 1/4 sec.
			 24, T. 35. S., R. 9 W., Salt Lake Base Meridian.
					(c)ConditionsOn
			 conveyance to the Boy Scouts under subsection (a)(1), the parcels of land
			 described in subsection (b)(2) shall be subject to the terms and conditions
			 imposed on the entire tract of land acquired by the Boy Scouts for a camp under
			 the Bureau of Land Management patent numbered 43–75–0010.
			(d)Modification of
			 PatentOn completion of the exchange under subsection (a)(1), the
			 Secretary shall amend the original Bureau of Land Management patent providing
			 for the conveyance to the Boy Scouts under the Act of June 14, 1926 (commonly
			 known as the Recreation and Public Purposes Act) (43 U.S.C. 869
			 et seq.) numbered 43–75–0010 to take into account the exchange under subsection
			 (a)(1).
			
